Citation Nr: 1222025	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a prostate disorder, to include enlarged prostate.

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Relative


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from November 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Albuquerque, New Mexico.

The Veteran appeared before the undersigned at a videoconference hearing in March 2012.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is does not show that that the Veteran's diabetes mellitus is etiologically related to active military service.

2.  The evidence is does not show that that the Veteran's claimed prostate disorder is etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

2.  The criteria for service connection for an enlarged prostate disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's private treatment records and VA outpatient treatment records with the claims file.  the Board observes that the Veteran's service treatment records were destroyed in the St. Louis fire in 1973.  The Veteran has been notified of the same and offered the opportunity to supplement the record with his own copies of service treatment records.  In fact, the Veteran submitted copies of treatment records related to an issue addressed in the Remand section below.  

The Board acknowledges that the Veteran has reported that he sought treatment for his diabetes mellitus from the El Paso VA medical center since 1996.  Treatment records in the file only date back to September 2001.  However, a formal finding of unavailability has been made regarding treatment records dated prior to September 2001.  The Veteran was informed of the unavailability and offered the opportunity to submit his own copies or refer VA to alternative sources.  In response, the Veteran submitted a statement in June 2010 that he began treatment at the El Paso VAMC in 2000 or 2001.  Thus, the Board finds that the RO complied with its duty to assist with regard to obtaining the VA outpatient treatment records. 

Additionally, the Board acknowledges that records from the McAfee Health Clinic at White Sands Arsenal were requested for the period from 1950-52 and formally found to be unavailable.  In his June 2010 statement, the Veteran informed the RO that he was not employed at White Sands until 1952.  The RO did not request additional records from McAfee Health Clinic.  However, a review of the claims file reveals that records from the McAfee Health Clinic dated from December 1977 to April 1984 regarding other issues not currently on appeal were already of record.  Additionally, a September 1952 report of physical examination from White Sands Missile Range was also already of record.  At his hearing before the DRO, the Veteran confirmed that he did not seek treatment from the White Sands Missile Range (McAfee) Clinic regarding the issues at present although he was seen for a physical.  He did not specify the date of the physical he referenced. As mentioned above, a September 1952 physical examination report was already of record.  The hearing officer confirmed that the White Sands Missile Range records were of record.  Moreover, the Veteran commented at the DRO hearing, as well as in his submitted June 2010 statement, that he had no other records to submit.  Thus, the Board finds that any error in not seeking additional records was nonprejudicial.  

The Veteran submitted an authorization and consent form regarding records at a private treatment facility, S.T., regarding his claim for diabetes mellitus.  The records were requested but a response from the private facility indicates that the medical records were destroyed.  A history of treatment dates shows treatment ranging from August 2000 to October 2000. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Next, the Veteran was afforded the opportunity to testify before a Decision Review Officer (DRO) in November 2008 as well as before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's disabilities.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Likewise, during the hearing before the Board, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disabilities.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) pages 8-9, 12-14.  Further, the undersigned held the record open for 60 days to allow the Veteran to submit any additional pertinent records.    

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and/or Board hearings.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO, as well as the undersigned, complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran was not provided with a VA examination with respect to his claimed diabetes mellitus or prostate disorder.  However, the Board finds that a VA examination is not warranted.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the lack of any competent and/or credible evidence lay or medical evidence of an in-service occurrence of the diabetes mellitus, or of any indication that the disabilities or symptoms of either diabetes or prostate disorder may be associated with service, a remand for a VA examination is not warranted.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997), see also 38 C.F.R. § 3.303(b).

In addition to the laws and regulations cited above, service connection may be presumed under specific circumstances regarding exposure to herbicides.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes but do not include an enlarged prostate.  38 C.F.R. § 3.309(e).  Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  

      A.  Diabetes Mellitus

As an initial matter, the Veteran did not have foreign service.  He reports that he was exposed to herbicides.  In this regard, the Veteran specifies exposure to DDT - an insecticide - while stationed on U.S. soil, which was spray used on vegetation around the barracks in 1949.   T. page 11.  In view of the fact that the asserted exposure did not take place in accordance with the laws and regulations concerning exposure to herbicides, service connection is not warranted on a presumptive basis. 

Regarding direct service connection, there is no showing of diabetes mellitus or symptoms of diabetes mellitus during active service or for many years thereafter.  

Post-service treatment records indicate a diagnosis of diabetes mellitus sometime after treatment at McAfee Health Clinic in the 1980's.  Indeed, the evidence of actual treatment for diabetes does not arise until documented by VA clinic records beginning in September 2001.  Specifically, treatment records dated in the 1970's and 1980's from White Sands Missile Range McAfee Health Clinic do not contain any reference to a diagnosis of diabetes mellitus, type II despite treatment for other ailments.  A history of appointments by a private treatment provider for diabetes, S.T., lists treatment from August 2000 to October 2000.  A letter from a private physician, R.L., who was a physician at the S.T. facility indicates that the Veteran may have come to the facility with advanced and untreated diabetes but the physician was unable to provide justification for the Veteran's reports as the Veteran's treatment records have been destroyed.  A VA outpatient treatment record dated in September 2001 indicates that the Veteran sought lab work from VA prior to his first visit and that he reported that he had diabetes.  The assessment was diabetes mellitus, type II.  Thus, Shedden element (1) has been met.

The Board has considered the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran has provided sworn testimony that he remembers the onset of diabetes mellitus symptoms occurring in 1954 or 1955, when he lost all of his teeth.  Transcript [T.] page 8.  The Board acknowledges the Veteran's reports that a physician told him that he lost his teeth because he had diabetes.  Id.  The Board further acknowledges that the Veteran believes that he had diabetes as early as the 1950's.  However, the Board finds the Veteran's report of the date of onset is not competent or credible, and therefore has little probative value.  Significantly, the medical evidence of record does not support a diagnosis of diabetes mellitus in the 1950's.  As noted above, following the Veteran's hearing, the Board held the record open for 60 days so that the Veteran could attempt to obtain records from the physician who allegedly associated the loss of teeth with diabetes, or an opinion from another source.  To date, the Veteran has not submitted any opinion in support of his contention. 

In view of the above, service connection is not warranted for continuity of symptomatology.  The Veteran has not reported any symptoms other than his loss of teeth in the 1950's.  As discussed below, the Veteran is not competent to relate symptoms such as losing his teeth to diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The remaining evidence does not support a finding that the Veteran's reports of lost teeth are an indication that he had diabetes mellitus back in the 1950s.  Indeed, the Veteran has not provided any competent or credible lay or medical evidence explaining how losing one's teeth is a symptom of diabetes.  Moreover, the Veteran has not reported any other relevant continuous symptomatology that he is competent or credible to describe.  In fact, the Veteran has not provided any statements of having any symptoms normally associated with diabetes - such as frequent urination, unquenchable thirst, neurologic abnormalities, etc. - in the decades since separation of service until diagnosis many years later.  Additionally, a March 2003 VA outpatient treatment record indicates that the Veteran reported he had been diabetic for 9 years.  Notably, he had been separated from service approximately 50 years at the time of the report.  Thus, the weight of the evidence is against a finding of continuity of symptomatology. 

Next, service connection may be granted if the evidence indicates a nexus between a current disability and service.  However, in this case, there is no competent or credible lay or medical evidence to support a nexus between the Veteran's diabetes mellitus and service.  Specifically, the VA outpatient treatment records do not indicate a cause of the Veteran's diabetes or discuss a nexus between service and his diabetes mellitus.  Additionally, while the private physician letter from R.L. addressed the possibility of an onset, he did not discuss the etiology of the diabetes mellitus, nor did he specifically indicate that current diabetes may be related to service. 

The Board acknowledges the Veteran's assertion that particular foods he ate in service did not agree with him and led to his diagnosis of diabetes mellitus.  T. 9.  The Board has also considered the Veteran's statements that his exposure to DDT caused all of his current disabilities.  However, the Veteran is not competent to relate his diabetes mellitus to food he ate in service or exposure to DDT.  Diabetes mellitus is not a disability that is subject to self-diagnosis or of etiological relationship to service; hence, in this case, competent and credible medical evidence is required to support the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	B.  Prostate Disorder

As noted above, the Veteran has alleged that all of his current disorders were caused by exposure to herbicides, identified as DDT.  While prostate cancer is listed as a presumptive disease associated with herbicide exposure, other prostate disorders, such as prostatitis or an enlarged prostate, are not so listed.  See 38 C.F.R. §§ 3.307(6), 3.309(e).  Further, as noted above, the Veteran did not have service that would have entitled him to such presumptive service connection.  For those reasons, service connection is not warranted on a presumptive basis for exposure to herbicides. 

Next, the Veteran's service treatment records were destroyed in the St. Louis Fire in 1973.  However, the Board has considered his sworn testimony that symptomatology related to his enlarged prostate began in service, in 1949.  T. page 11.  He reported that he had bladder problems associated with an enlarged prostate and that he began taking medication for the bladder problems in service.  T. page 12.   He also reported that he felt better three or four years following service and that he stopped taking medication at that time.  Id. 

As the Veteran's service treatment records are missing, the Board will assume for the sake of argument that he did suffer from enlarged prostate symptoms during service.  Indeed, the Veteran is competent to report that he experienced prostate and associated bladder problems in service and shortly thereafter and treated the problems with medication as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to relate a current prostate disorder, including current bladder symptoms, to the asserted in-service prostate disorder .  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For the reasons discussed below, there no competent or credible lay or medical evidence supporting a connection between any current prostate disorder and any prostate disorder from service or that persisted for few years shortly thereafter.  

Post-service treatment records include a VA outpatient treatment record dated in October 2001 diagnosing prostatitis.  While this evidence is nearly a decade old, the Board will afford the Veteran reasonable doubt and concede that the Veteran still suffers from a prostate disorder.  Thus, Shedden element (1) has been met. 

The Board has considered whether the Veteran has asserted continuity of symptoms since service, but determines that he has not.  Specifically, the Veteran provided sworn testimony that he discontinued treatment for his bladder problems a few years following service and did not seek treatment again until 1996.  T. page 12.  The Veteran has not reported any other symptom associated with a prostate disorder. 

Next, service connection may be granted if the evidence indicates a nexus between a current disability and service.  However, in this case, the competent evidence does not support a nexus between the Veteran's prostate disorder and service.  Specifically, the VA outpatient treatment records do not indicate a cause of the Veteran's prostate disorder or discuss a nexus between service and his prostate disorder.  

The Board acknowledges the Veteran's statements and belief that his prostate disorder is due to service, including exposure to DDT in service.  However, the Veteran is not competent or credible to relate his prostate to service, including DDT exposure.  There is no evidence suggesting that the current prostate disorder is related to the prostate disorder in service.  Indeed, the Veteran is on record as stating that he essentially had no prostate-related symptoms from the mid-1950s to the mid-1990s, some 40 years.  Without competent or credible lay or medical evidence showing that the Veteran has had a chronic prostate disorder since service, or otherwise linking any current prostate disorder to the prostate disorder in service, service connection therefor cannot be awarded.

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for diabetes mellitus, type II and a prostate disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for an enlarged prostate is denied. 



REMAND

Regarding the issues of service connection for a low back disorder and a sinus disorder, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the low back disorder, the Veteran underwent a VA examination in March 2011.  At that time, the examiner offered a negative nexus opinion based at least in part, on incorrect information that the Veteran did not complain of back pain until March 2005 and that the Veteran had incurred a fall in October 2010.  However, recently received VA outpatient treatment records indicate that the Veteran complained of back pain at least as early as December 2002.  Additionally, there is no record or report from the Veteran that relates to a fall in October 2010.  As the examiner's opinion was based, at least in part, on incomplete and/or erroneous information, a new opinion should be sought.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the claim for sinusitis, the Veteran has not been provided a VA examination.  The Veteran has provided two treatment records which indicate treatment for sinus symptomatology in service.  The service treatment record dated in 1952 indicates that he was directed to treat his symptoms with a specific medication, neosynepherine.  The Veteran has also provided an internet article documenting the drug facts associated with the neosynepherine medication including an indication that the medication is used to treat sinusitis.  Thus, the evidence supports sinus symptoms in service. 

The Veteran has also presented sworn testimony that he has experienced continuous sinus symptoms since service and self-treated prior to seeking medical treatment from VA in 1996.  T. pages 15-16.  Further, the Veteran indicated that he most recently experienced sinus symptoms the week prior to his hearing before the Board.  T. page 15.  The evidence of record indicates that Veteran takes prescription nasal spray to treat his sinus disorder was diagnosed with sinusitis by VA in February 2005.  While the Veteran is competent to relate having sinus symptoms since service, the relationship between the in-service sinus symptoms, any current disorder remains unclear to the Board.  Thus, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, in order to ensure that all available VA outpatient treatment records have been obtained, request any outstanding treatment records relevant to sinus or low back disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding VA outpatient treatment records related to treatment for the low back and sinuses from the VA medical center in El Paso, Texas for the period from April 2011 to the present  Any negative response should be noted in the file.

2.  Upon receipt of the foregoing records, obtain a VA opinion only to determine the nature and etiology of the Veteran's low back disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran. All indicated studies should be performed and all findings should be reported in detail.

3.  The examiner should render an opinion as to the nature of any current low back disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  Upon receipt of the foregoing records, afford the Veteran a VA examination to determine the nature and etiology of his sinus disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran. All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to the nature of any current sinus disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sinus disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


